DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2020 and 06/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2022. Accordingly, claims 1-5 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 14 of U.S. Patent No. 10,860,498. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.
Claim 1 of the instant application is anticipated by the patent’s claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Please see table below for the claim comparison.


Instant Application (16/860,850)
Patent 10,860,498
A data processing system comprising:
a compute blade configured to generate a write command to store data and a read command to read the data; and
A data processing system comprising:
a compute blade configured to generate a write command to store data and a read command to read the data; and

a memory blade configured to selectively perform read and write operations in response to the read and write commands in a plurality of memories,	
a memory blade configured to selectively perform read and write operations in response to the read and write commands in a plurality of memories,	
wherein the compute blade has a cache memory that stores information about performance characteristics of each of the plurality of memories, and is configured to determine priority information through which eviction of a cache line is carried out based on the stored information.
wherein the compute blade has a cache memory that stores information about performance characteristics of each of the plurality of memories, and is configured to determine priority information of a memory to which an eviction operation of a cache line is performed based on the performance characteristics,


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh et al US publication US 20120311269.

Regarding claim 1, Loh teaches a data processing system (see figure 1a) comprising:
a compute blade configured to generate a write command to store data and a read command to read the data (processor 105, see para 0052, a processing core executing an instruction that reads or modifies the data); and
a memory blade configured to selectively perform read and write operations in response to the read and write commands in a plurality of memories (stacked memory 125 and off-chip memory 130, see para 0035, a multi-core processor 105 that has access to two kinds of main system memory: off-chip memory 130 and stacked memory 125),
wherein the compute blade has a cache memory that stores information about performance characteristics of each of the plurality of memories (cache memory 112, 117 and 120, see para 0036, System 100 also includes multiple data caches, which may include caching logic configured to implement cache management policies that consider the relative performance characteristics of memories 125 and 130), and is configured to determine priority information through which eviction of a cache line is carried out based on the stored information (see para 0046, the caching logic uses an eviction policy to determine a victim block to evict from the cache… the eviction policy may consider the performance characteristics of different memories when determining which block to evict).

Regarding claim 2, Loh further teaches the compute blade includes:
see para 0035, a multi-core processor 105 that has access to two kinds of main system memory);
the cache memory configured to store data for the central processing unit (CPU) in a cache line (cache 112, 117 and 120, see para 0067, a processor has attempted to access memory data that is resident in the cache), and to determine priority information of a memory to which an eviction operation of the cache line is performed based on the performance characteristics (see para 0046,  the eviction policy may determine which block to evict by applying a heuristic that accounts for both retention priority and the performance characteristics of the respective memories that store each of the possible victim blocks); and
an input/output (I/O) interface between the central processing unit (CPU) and the memory blade (see figure 6, interconnect 640, see para 0081, the one or more processors 660, the storage device(s) 650, and shared memory 610 may be coupled via interconnect 640).

Regarding claim 3, Loh further teaches the cache memory includes:
a way block configured to store cached data for the central processing unit (CPU) (see para 0003, To facilitate access to memory data, processors often include one or more small, fast memory caches to cache memory data that is likely to be needed again soon. When the processor needs to access memory, it first checks the data cache for the data and accesses main memory only if the required data is not in the cache);
a data processor configured to process data to perform the eviction operation of the cache line (see para 0046, the caching logic uses an eviction policy to determine a victim block to evict from the cache);
a characteristic storage circuit configured to store the performance characteristics (see para 0032, cache management policies that consider the relative performance penalties of evicting different cache blocks. Such a performance penalty may take the form of any performance characteristic of the memory from which a given block is cached); and
an eviction circuit configured to determine priority information of the memory in response to the performance characteristics, and to perform the eviction operation in the memory according to the determined priority information (see para 0029, A cache management policy may refer to any logic and/or mechanisms by which the cache logic determines which cache blocks to insert and/or evict and when).

Regarding claim 4, Loh further teaches the performance characteristics include any one of a data access speed, a refresh period, and an on-chip leakage amount (see para 0008, The characteristic may include latency, bandwidth, power consumption, and/or other measures of access to the memory).

Regarding claim 5, Loh further teaches the data processor is configured to process the data to perform the eviction operation after determining the priority information of the memory (see para 0046, the eviction policy may determine which block to evict by applying a heuristic that accounts for both retention priority and the performance characteristics of the respective memories that store each of the possible victim blocks).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eckert et al US publication US 20180113815 discloses a processing system selects data for eviction at a cache based at least in part on a penalty associated with accessing the data at the memory location from which the data was transferred to the cache
Lim et al US publication US 20140068209 discloses computer blades accessing remote memory on a memory blade.
Lim et al US publication US 20130290643 discloses using a cache in a disaggregated memory architecture including a memory blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.